COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                        NO.
2-05-224-CV
 
 
 
DAVID
FELTOON, PH.D.                                                       APPELLANT
 
                                                   V.
 
VICTOR
MCCALL                                                                   APPELLEE
 
                                               ----------
           FROM THE 236TH
DISTRICT COURT OF TARRANT COUNTY
                                               ----------
                  MEMORANDUM OPINION[1] AND JUDGMENT
                                               ----------
We have considered appellant=s AMotion To
Dismiss.@  It is the court=s opinion that the motion should be granted; therefore, we dismiss the
appeal.  See TEX. R. APP. P. 42.1(a)(1), 43.2(f).  
Appellant shall pay all costs of this appeal, for which let execution
issue.  See Tex. R. App. P. 42.1(d).
PER
CURIAM       
 
 




PANEL D: GARDNER, WALKER, and
MCCOY, JJ.
 
DELIVERED: January 12, 2006




[1]See Tex. R. App. P. 47.4.